 

Exhibit 10.1



 

AMENDED AND RESTATED SEVERANCE AGREEMENT

FOR FOUNDERS

 

This Amended and Restated Severance Agreement for Founders (the “Amended
Severance Agreement”) is made and entered into effective March 11, 2015 by and
between [INSERT NAME] (the “Executive”) and Forex Capital Markets, LLC (the
“Company”).

 

WHEREAS, on December 1, 2010, Executive and FXCM Holdings, LLC (“FXCM Holdings”)
entered into a severance agreement in consideration of Executive’s valuable
service to FXCM Inc. and its subsidiaries (collectively, the “Company Group”),
and offered Executive protections in the event of certain terminations of
Executive’s employment with the Company Group (the “Original Severance
Agreement”);

 

WHEREAS, on January 16, 2015, FXCM Holdings, FXCM Inc. and FXCM Newco, LLC
(“Newco”), entered into a credit agreement (the “Credit Agreement”) with
Leucadia National Corporation (“Leucadia”);

 

WHEREAS, in connection with the Credit Agreement and certain related agreements,
the Company and the Executive wish to enter into this Amended Severance
Agreement to provide the Executive with certain severance benefits in the event
his employment is terminated in certain circumstances in accordance with the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration thereof and of the covenants hereafter set
forth, the parties hereby agree as follows:

 

1. Rights on Termination of Employment.

 

(a) If Executive’s employment with the Company Group is terminated (x) by the
Company Group without Cause (as defined below) (other than due to death or
disability) or (y) by Executive for Good Reason (as defined below), in each
case, subject to (A) Executive’s execution, delivery and non-revocation of a
general waiver and release of claims against the Company and its affiliates in a
form reasonably acceptable to the Company (the “Release”) within forty-five (45)
days following the termination date of Executive’s employment and (B)
Executive’s compliance with the restrictive covenants (the “Covenants”) set
forth in that certain Confidentiality and Restrictive Covenant Agreement, dated
January 17, 2008, by and between the Company and Executive, (the “Restrictive
Covenant Agreement”), provided that, solely for purposes of the non-competition
covenant set forth in Section 6 of the Restrictive Covenant Agreement and the
non-solicitation covenants set forth in Sections 7 and 8 of the Restrictive
Covenant Agreement, the length of the “Non-Competition Period” (as the term is
defined in the Restrictive Covenant Agreement) shall be 18 months following the
termination of Executive’s employment (clauses (A) and (B), collectively, the
“Conditions”), Executive shall be entitled to receive:

 



- 1 -

 

 

(x) acceleration of the vesting in full of all of the Executive’s
then-outstanding equity awards as of the termination date of the Executive’s
employment; and

 

(y) an aggregate amount (such aggregate amount, the “Severance Payment”) equal
to (i) two (2) times Executive’s annual base salary as in effect on the
termination date; plus (ii) one (1) times Executive’s Target Bonus (as such term
is defined in the FXCM Inc. Annual Incentive Bonus Plan applicable to the
Executive for 2015-2016, or, with respect to any later year, the successor
annual incentive bonus plan applicable to the Executive for the year of
termination, if any (the “Annual Incentive Bonus Plan”)) in effect for the year
in which the termination occurs, which amount shall be payable by the Company in
a single lump sum cash payment paid sixty (60) days after the termination date,
provided the Executive has executed and not revoked the Release prior to such
date. The Severance Payment shall be a joint and several obligation of each
member of the Company Group.

 

(b) In addition to the Severance Payment, and subject to the Conditions, the
Executive shall be entitled to receive a payment equal to twenty four (24) times
the required monthly premium (as in effect on the date of the Executive’s
termination) for COBRA health care continuation coverage for the Executive and,
to the extent covered on the date of termination, the Executive’s family, under
the Company Group’s medical plan in which Executive participates immediately
prior to the termination, which amount shall be payable by the Company in a
single lump sum cash payment at the same time, and on the same conditions, as
the Severance Payment. The additional payment described in this Section 1(b)
shall be a joint and several obligation of each member of the Company Group.

 

(c) In the event of a breach of the Covenants, (x) as provided for above, the
Company will be immediately relieved of its obligation to provide the payments
and benefits set forth in clauses (a) and (b) above and (y) Executive will be
required to promptly pay the Company a lump sum amount equal to the sum of all
payments previously made to Executive hereunder. Executive’s forfeiture of the
payments and benefits hereunder will not be deemed to be a waiver of any right
or any other remedy that the Company Group may have at law or in equity, or
pursuant to this Amended Severance Agreement or the Restrictive Covenant
Agreement, to enforce the provisions of this Amended Severance Agreement or the
Restrictive Covenant Agreement.

 

(d) For purposes of this Amended Severance Agreement, “Cause” shall exist if any
entity that is a member of the Company Group determines that any one or more of
the following events has occurred while employed by the Company Group: (i)
Executive’s engagement in misconduct which is materially injurious to the
Company or any of its subsidiaries, (ii) Executive’s continued failure to
substantially perform Executive’s duties to any entity that is a member of the
Company Group, (iii) Executive’s repeated dishonesty in the performance of
Executive’s duties to any entity that is a member of the Company Group, (iv)
Executive’s commission of an act or acts constituting any (x) fraud against, or
misappropriation or embezzlement from the Company or any of its affiliates, (y)
crime involving moral turpitude, or (z) offense that could result in a jail
sentence of at least 30 days, (v) Executive’s engagement in conduct or
activities that materially violate any applicable governmental or
quasi-governmental regulation involving securities, (vi) the violation by
Executive of a written company policy regarding employment, including substance
abuse, sexual harassment or discrimination, or the Company’s insider trading
policy, or (vii) the material breach by Executive of any of the provisions of
any agreement between Executive, on the one hand, and any entity that is a
member of the Company Group, on the other hand. The determination of the
existence of Cause shall be made by the applicable entity that is a member of
the Company Group in good faith, which determination shall be conclusive for
purposes of this Amended Severance Agreement.

 



- 2 -

 

 

(e) For purposes of this Amended Severance Agreement, “Good Reason” shall mean
(i) sale, divestiture or other disposition of substantially all of the assets
and operations (whether by sale of equity interests in the entity or by asset
disposition) of the Company or Forex Capital Markets Limited, including pursuant
to a sale of FXCM Inc. or any other parent entity that results in either the
Company or Forex Capital Markets Limited ceasing to be a member of the Company
Group; (ii) sale, divestiture or other disposition (whether in a single
transaction or series of transactions) of the assets and operations of one or
more members of the Company Group which, in the aggregate, results in the
disposition of the essential operating capabilities of the Company Group; or
(iii) without Executive’s consent, a change in Executive’s duties and
responsibilities which is materially inconsistent with Executive’s position with
the Company Group, a reduction in Executive’s annual base salary, a reduction in
the Executive’s Target Bonus under the Annual Incentive Bonus Plan for the 2015
and 2016 calendar years, or, for the 2017 and subsequent calendar years, a
reduction in the Executive’s Target Bonus under the Annual Incentive Bonus Plan
for a calendar year (if any) after such Target Bonus has been established in
writing for such year; provided that, notwithstanding anything to the contrary
in the foregoing, Executive shall only have “Good Reason” to terminate
employment following the applicable entity’s failure to remedy the act which is
alleged to constitute “Good Reason” within fifteen (15) business days following
such entity’s receipt of written notice from Executive specifying such act, and
any such notice claiming “Good Reason” must in all events be provided within
thirty (30) business days after such event has first occurred.

 

(f) Executive acknowledges and agrees that the payments and benefits described
in this Amended Severance Agreement will be the only such payments and benefits
the Executive is entitled to receive as a result of Executive’s termination of
employment and Executive agrees that Executive is not entitled to any additional
payments, rights or benefits not otherwise described in this Amended Severance
Agreement (other than any payments, rights or benefits under the Amended and
Restated Limited Liability Company Agreement of the Company, as it may be
further amended from time to time). Executive hereby acknowledges and agrees
that Executive is not eligible to be a participant in any severance or retention
plan of any entity that is a member of the Company Group.

 



- 3 -

 

 

2. Severability; Applicable Law.

 

(a) The provisions of this Amended Severance Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of the other provisions hereof.

 

(b) This Amended Severance Agreement and any dispute hereunder shall be
construed, interpreted and governed in accordance with the laws of the State of
New York without reference to rules relating to conflicts of law.

 

3. Entire Agreement; Amendment; Administration.

 

(a) This Amended Severance Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all other
prior written or oral agreements concerning such subject matter (including, for
the avoidance of doubt, the Original Severance Agreement and Section 9 of the
Restrictive Covenant Agreement), except that Sections 1 – 8 of the Restrictive
Covenant Agreement and any provisions related thereto shall continue to apply
and are hereby made a part of this Amended Severance Agreement by reference, as
modified herein.

 

(b) This Amended Severance Agreement may only be amended or modified by a
written agreement executed by Executive and the Company (or any of its
respective successors).

 

(c) The board of directors of FXCM Inc. (the “Board”) shall have full authority
to interpret and make all determinations deemed necessary or advisable for the
administration of the benefits under this Agreement. Decisions of the Board
shall be final and binding on all persons, and shall be afforded the maximum
deference permitted by law.

 

4. Compliance with IRC Section 409A. This Amended Severance Agreement is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and will be interpreted accordingly. References under this
Amended Severance Agreement to Executive’s termination of employment shall be
deemed to refer to the date upon which Executive has experienced a “separation
from service” within the meaning of Section 409A of the Code. Notwithstanding
anything herein to the contrary, (i) if at the time of Executive’s separation
from service with all entities that are members of the Company Group Executive
is a “specified employee” as defined in Section 409A of the Code (and any
related regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder or payable
under any other compensatory arrangement between Executive and any member of the
Company Group as a result of such separation from service is necessary in order
to prevent any accelerated or additional tax under Section 409A of the Code,
then the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following Executive’s separation from service (or the earliest date as is
permitted under Section 409A of the Code), at which point all payments deferred
pursuant to this Section 4 shall be paid to Executive in a lump sum and (ii) if
any other payments of money or other benefits due to Executive hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner that does not cause such an accelerated or additional tax.
To the extent any reimbursements or in-kind benefits due to Executive under this
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treasury Regulation Section 1.409A-3(i)(1)(iv). For purposes of
Section 409A of the Code, each payment made under this Amended Severance
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code.

 



- 4 -

 

 

5. Code Section 280G. Notwithstanding any other provision of this Amended
Severance Agreement to the contrary, if any of the payments or benefits provided
or to be provided by the Company Group to the Executive or for the Executive's
benefit pursuant to the terms of this Agreement or otherwise (“Covered
Payments”) constitute parachute payments within the meaning of Section 280G of
the Code and would, but for this Section 5, be subject to the excise tax imposed
under Section 4999 of the Code (or any successor provision thereto) or any
similar tax imposed by state or local law or any interest or penalties with
respect to such taxes (collectively, the “Excise Tax”), then prior to making the
Covered Payments, a calculation shall be made comparing (i) the Net Benefit (as
defined below) to the Executive of the Covered Payments after payment of the
Excise Tax to (ii) the Net Benefit to the Executive if the Covered Payments are
limited to the extent necessary to avoid being subject to the Excise Tax. If the
amount calculated under (i) above is less than the amount under (ii) above, the
Covered Payments will be reduced to the minimum extent necessary to ensure that
no portion of the Covered Payments is subject to the Excise Tax. “Net Benefit”
shall mean the present value of the Covered Payments, after payment of all
applicable federal, state, local, foreign income, employment and excise taxes.

 

The Executive shall provide the Company with such information and documents as
the Company may reasonably request in order to make a determination under this
Section 5. The Company's determination shall be final and binding on the
Executive.

 

6. Withholding. The Company or any applicable member of the Company Group shall
be entitled to withhold from any payments made pursuant to this Agreement any
amount of withholding it determines is appropriate or necessary pursuant to
applicable law and the Company’s payroll practices.

 

7. No Set Off; Mitigation. Executive shall not be required to mitigate damages
with respect to the termination of Executive’s employment with the Company Group
under this Amended Severance Agreement by seeking other service or otherwise,
and, unless expressly provided for herein, there shall be no offset against
amounts due to Executive under this Amended Severance Agreement on account of
subsequent service.

 

8. Assignment. This Amended Severance Agreement and all of Executive’s rights
and obligations hereunder shall not be assignable or delegable by Executive. Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect. No rights or
obligations of the Company under this Amended Severance Agreement may be
assigned or transferred by the Company without Executive’s prior written
consent, except that such rights or obligations may be assigned or transferred
pursuant to a merger, consolidation or other similar transaction in which the
Company is not the continuing entity or a sale, liquidation or other disposition
of all or substantially all of the assets of the Company provided that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company. Upon any such assignment or transfer, the rights and
obligations of the Company and Company Group hereunder shall become the rights
and obligations of such assignee or transferee.

 



- 5 -

 

 

9. Counterparts. This Amended Severance Agreement may be executed in
counterparts and by fax or pdf.

 

[Remainder of this page intentionally left blank.]

 



- 6 -

 

 

If the foregoing terms and conditions are acceptable and agreed to by Executive,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the undersigned.

 

      FOREX CAPITAL       MARKETS, LLC             By:       Name:       Title:
          Accepted and Agreed                       [INSERT NAME]      

 

 

[Signature Page – Severance Agreement]

 



 

 